 In the Matter of MONSANTO CHEMICAL COMPANY,EMPLOYER,andINTERNATIONAL CHEMICAL WORKERS UNION7AFL, PETITIONERCaseNo. 10-RC-368.-Decided February 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.,'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer operates approximately 17 plants located in 13States.At its Monsanto, Tennessee, plant, with which we are solelyconcerned herein, the Employer is engaged in the mining and process-IAt the hearingthe Employer moved to dismiss the petition on the grounds that (a) nofair and impartialinvestigationof the question concerning representation was made, (b)the petitionwas defective on its face in that it made no numerical showing of substantialinterest,and (e)employees in the unit proposed have shown no interest in the Petitioner.The hearing officer overruled this motion,and permitted the Petitioner to amend its petitionto show the number of employees supporting the petition to be "approximately 180" inplace of the word "substantial."Section 203.57 of NationalLaborRelations Board Rulesand Regulations-Series 5, as amended, requiresthat allmotions to dismiss petitions bereferredby the hearingofficer to the Board.However, inasmuch as wehave consistentlyheld that the question of whether or not a Petitioner has made a sufficientprima facieshowing of interest is solely a matter of administrative procedure and is not subject todirect or collateral attack, we find that the hearing officer's ruling was not prejudicial, andhereby affirm it.Matterof AmosMolded Plastics,Divisionof AmosThompson Corporation,79 N. L.R. B., 201.*Chairman Herzog and Members Houston and Gray.81 N. L. R. B., No. 109.625 626DECISIONSOF NATIONALLABOR RELATIONS BOARDing of phosphate matrix. Its mining operations are carried on in 2mines known as the Estes Bend Mine and the Dark's Mill Mine, lo-cated approximately 11/2 miles and 121/2 miles, respectively, from theplant.The Employer also owns several thousand acres of mineralreserves and carries on prospecting operations in areas located 25to 30 miles from the plant.The Employer employs approximately480 employees in its mining and processing operations, includingapproximately 22 employees engaged in prospecting work.Thereis no history of collective bargaining to bear upon the appropriatenessof the unit sought herein.The parties are generally agreed that all production and main-tenance employees engaged in the mining and processing of phosphateat the Employer's plant and mines, situated at or near Monsanto,Tennessee, excluding office and clerical employees, guards, profes-sional employees, and all supervisors, constitute an appropriate unit.They disagree, however, with respect to the inclusion of prospectingemployees; they also disagree as to the supervisory status of pro-duction leadmen, yard leadmen,2 maintenance leadmen, electricianleadmen, prospecting leadmen, and the mine foreman.Prospecting employees.-Theseemployees are engaged, under thesupervision of prospecting leadmen, in prospecting for phosphate.They do not report to the plant but are picked up in town and aretransported by bus or truck to the particular area where prospectingoperations are to be carried on.They are governed by the samepersonnel policy, and participate in employee benefits on the samebasis, as the Employer's other mine employees, although they do notgenerally use any of the plant facilities used by the other employeesin the proposed unit.They are paid on the same basis as the pro-duction and maintenance employees, but, unlike the latter group whoare paid in the plant, prospecting employees receive their pay checksfrom their leadmen due to the fact that they may be away from theplant for long periods of time.On occasions prospecting employeesare promoted from the prospecting crews into the mines or plant.Under all the circumstances, we believe that the interests of the pros-pecting employees are sufficiently identifiable with those of the Em-ployer's production and maintenance employees to warrant theirinclusion in a unit already wide in geographical scope.Moreover,no other union seeks to represent these employees.We shall, there-fore, include them in the unit.Leadmen.-TheEmployer contends that production leadmen, yardleadmen, maintenance leadmen, and electrician leadmen are supervisors2The record shows that there are three yard leadmen, two of whom areclassified onthe Employer's pay roll as serviceleadmen. MONSANTO CHEMICAL COMPANY627and should be excluded from the unit.The record shows that theleadmen in question are under the immediate supervision of foremenwho, in turn, report to department supervisors.They are paid on anhourly basis, and are in charge of crews consisting of approximately10 to 20 men depending upon the particular job to which they areassigned.These leadmen responsibly direct the work of the membersof their crews, making and changingassignmentsas they see fit inorder to complete a particular job, training new men, and reportingon the ability of their crewmen for purposes of possible reclassificationto higher rated jobs.They make recommendations with respect tohiring, discharging, disciplining, or changing the status of men intheir crews, and, although their recommendations are subject to anindependent investigation by their supervisors, we are satisfied fromthe record that these leadmen have an effective voice in personnelmatters affecting their crews.Upon the basis of the foregoing andupon the entire record in the case, we find that the powers and dutiesof these leadmen are such that they come within the Act's definition ofa supervisor.Accordingly, we shall exclude them from the unit.The Employer would also exclude as supervisors the prospectingleadmen and mine foremen.The prospecting leadmen 3are classifiedon the Employer's pay roll as lay-out metal welder and bulldozeroperator.They are in charge of prospecting crews numbering ap-proximately 10 to 20 men and have complete authority to dischargeor discipline employees working under them.The mine foreman 4 isemployed at the Estes Mine.He is under the supervision of theassistant mine supervisor and is in charge of one of the mine shifts.He has approximately 12 to 15 men permanently assigned to himand has essentially the same authority over his crew members as dothe prospecting leadmen.Upon the basis of the foregoing facts, wefind that the afore-mentioned prospecting leadmen and mine foremenare supervisors within the meaning of the Act, and we shall excludethem from the unit.We find that all production and maintenance employees engagedin the mining and processing of phosphate at the Employer's plantand mines, situated at or near Monsanto, Tennessee, including pros-pecting employees, but excluding office and clerical employees, guards,professional employees, production leadmen, yard leadmen, main-tenance leadmen, electrician leadmen, prospecting leadmen, mineforemen, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3The employees referredto are named Hanson and Brooks.*The record shows that the employee referred to is named Roland and although classifiedas a mine foremanis actually a leadman829595-50-vol 81-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations - Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for pur-poses of collective bargaining, by International ChemicalWorkersUnion, AFL.